Cole, J.
There is no question but that the defendant was an innocent -purchaser of the machine in controversy. The evidence is perfectly clear and conclusive that her friends purchased it for her from Skinner, paying a valuable consideration, and supposing she was getting a perfect title. This, then, may be considered an established fact in the case. But the real question in dispute was, whether-Skinner himself had any title to the machine which he sold the defendant. The answer to this question depends upon the further one, whether his vendor, Beals, had any title to convey to him. And that was the precise issue which the court, in its charge, submitted to the jury, upon all the evidence in regard to the transaction which took place between Beals and Mrs. Mansfield, who acted as agent for the company in the matter.
The court stated to the jury that he submitted the question whether the delivery of the machine at the time it was delivered amounted to a sale of the property, the vendor intending not only to deliver the possession but to pass the title. The court further instructed upon the point, that if the vendor did not mean to sell, and his intention was simply to deliver the possession, then no title passed, and the person to whom the machine was delivered could convey no title to another person, whatever sum might have been paid as a consideration upon the purchase. The able counsel for the plaintiff really finds no fault with the law as laid down by the court, but strongly *320insists that it was not applicable to the facts established by the great weight of testimony. But that there was evidence from which the jury might well have .found that there was a transfer of the possession and ownership of the machine by the negotations between Mrs. Mansfield and Beals, it seems to us idle to deny.
True, it is said the company never intended to part with the title to the machine; that it only delivered possession to Beals until the next day, when it was agreed a lease should be executed, and §10 paid on the purchase price. But Mrs. Mansfield states, in her testimony, what took place at the time the machine was delivered to Beals, and it amounts in substance to this: Beals called at the office, saying he wanted to buy a machine. She showed him different ones, and gave him the prices; and he selected the one in question, at the price of $40. Tie wanted it sent to his house at once. She asked him how he could make payments. He replied that he could pay $10 down, and $5 monthly. She was to call the next day at his house, make out a lease, and get the $10. She admits, however, that she said nothing to Beals about executing the lease, but that she expected this would be done in accordance with the way of the company where machines were sold on time. This is the substance of what was said and done when the machine was taken away by Beals; and, it seems to us, it was sufficient to warrant the finding by the jury that the ownership and possession of the machine passed to Beals, who doubtless obtained possession of the property through fraud. But still the law is well settled that where the owner of personal property makes an unconditional delivery thereof to his vendee, with intention to transfer the title, a subsequent Iona fide purchaser from such vendee acquires a valid title, though the owner was induced to sell by fraud. Benjamin on Sales, § 438 et seq., and authorities cited in the notes.
This was an action of replevin, commenced before a justice of the peace and taken by apjjeal to the county court. At the *321close of the trial in the county court, the plaintiff aslced that certain questions should be submitted to the jury, which, the court refused to submit, holding that the verdict, under section 3742 of the Revised Statutes, was necessarily special, and embraced all the issues in such an action. We should be unwilling to affirm, as a proposition of law, that in an action of replevin there could be no special findings other than those required to be found under the statute. Generally the verdict under the statute disposes of all material issues, but possibly a case might arise where it would be eminently proper to submit some specific question in addition for the jury to pass upon. For example, had this action been brought against Beals himself, the jury might have been required to find specifically whether he had obtained possession of the machine through fraud and deceit. But, however this may be, in the case at bar we cannot think there was any error in the court refusing to submit the question as asked by the plaintiff. The court had a discretion in the matter under section 2858.
The first, fifth, sixth, seventh and eighth questions were necessarily passed upon by the verdict rendered. The jury found that the defendant was the owner of the machine, and entitled to the possession thereof, and that it was wrongfully detained by the plaintiff; and assessed its value and damages for its detention. Now, if the jury had found the second, third and fourth questions asked to be submitted, in favor of the plaintiff, still it is obvious that this could not have affected the judgment, in view of the verdict that was rendered. Those questions were in effect asking the jury to say whether Beals obtained possession of the machine by means of fraud and trickery, intending to appropriate it to his own use, without paying for it. Suppose he did: still this does not affect in anyway the title of the defendant, if the machine was actually sold and delivered to Beals, as the jury must have found was the case, under the clear and distinct charge of the court; so the plaintiff could *322not have been prejudiced by tbe refusal of tbe court to submit them to tbe jury.
Upon tbe wliole record we think there is no error which will warrant the reversal of the judgment.
By the Court. — The judgment of the county court is affirmed.